DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a medical device, classified in A61M25/0023.
II. Claims 15-19, drawn to a method, classified in A61M25/0032.

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the medical device of Invention I can be used to practice a method whereby a second medical device is retracted through the first medical device instead of being deployed. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search terms and/or different classification/subclassification areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Fraser Roy, Applicant’s attorney, on 10/27/2022 a provisional election was made to prosecute Invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
2312 and 2332 in Fig. 19.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “The medical device of claim 1, wherein each of the plurality of elastic portions stretch elastically along an arc that curves starting from a first surface of a wall of the elongate member and terminating at a second surface of the wall” recites a method step within an apparatus limitation. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey et al (U.S. Pub. 2002/0183781 A1, hereinafter “Casey”) in view of Wahr et al (U.S. Pub. 005/0131447 A1, hereinafter “Wahr”).
Regarding claim 1, Casey discloses a medical device, such as a catheter, comprising:
an elongate member (a tip of catheter 1; see Fig. 1) comprising:
a plurality of elastic portions 2 (see Figs. 1-2; see also Figs. 12 and 18 showing another embodiment; see para [0084] disclosing that the portions 2 are radially expandable and resilient); and
a plurality of sheath portions 3 (see Figs. 1-2; see also Figs. 12 and 18 showing another embodiment) that are stiffer than the plurality of elastic portions (see para [0104] disclosing the portions 3 as “reinforcement columns” which provide buckle resistance to the catheter; see also para [0165] disclosing that the sheath portions 3 are selected from a material with a higher modulus of elasticity, i.e., less resistant to elastic deformation, relative to the elastic portions 2), 
the plurality of elastic portions 2 and the plurality of sheath portions 3 being disposed in alternating fashion circumferentially around the elongate member (see Fig. 1 showing two elastic portions 2 alternated circumferentially with two sheath portions 3; see also Figs. 12 and 18, showing four elastic portions 23 alternated circumferentially with four sheath portions 3).
It is noted that Casey does not appear to disclose that the medical device comprises a hub portion with a port.
Wahr discloses a medical device with a catheter attached to a hub portion (see Fig. 5C illustrating the hub portion with ports connected to various components such as a flush syringe 489, pressure monitor 492, guidewire port, balloon inflation device 399, the hub portion having a valve 384) with a port (for connection to the various components discussed above).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Casey, so as to provide a hub portion with a port as part of the medical device, in order to provide well-known structure for attaching useful devices for the removal of emboli, as taught in Wahr, with a reasonable expectation of success. 
Regarding claim 2, Casey teaches that the plurality of elastic portions 2 are elastic strips extending from a distal end to towards a proximal end of the elongate member 3 (see Fig. 1 showing the elastic portions 2 extending the length of the catheter tip 1, and though the Applicant does not clearly define the meaning of a “strip”, a skilled artisan would understand a strip to be broadly and reasonably defined as a and the elastic portions are “strips” as a long, narrow piece of material; Fig. 1 shows the elastic portions 2 being long and narrow).
Regarding claim 3, Casey teaches that the plurality of elastic portions 2 are configured to reduce in thickness upon expansion of the elongate member (see para [0015] disclosing that the elastic portions 2 are radially expandable to facilitate retrieving a filter into the catheter tip 1; see para [0092] disclosing that the elastic portions 2 can be made from ePTFE, which is disclosed in Applicant’s specification to be configured to reduce its thickness upon expansion [see Applicant’s specification at para 00301]).
Regarding claims 4-6, Casey discloses (see embodiment of Fig. 19, annotated below):
a sheath portion of the plurality of sheath portions 3 comprises a radially extending surface, a circumferentially extending surface, and an inner circumferentially extending surface forming at least a portion of a lumen of the elongate member;
an elastic portion of the plurality of elastic portions overlaps the radially extending surface and the circumferentially extending surface; and 
an elastic portion of the plurality of elastic portions 2 forms an outer surface of the elongate member.



    PNG
    media_image1.png
    610
    667
    media_image1.png
    Greyscale

Casey et al, Fig. 19 (annotated).

Regarding claim 7, Casey discloses that each of the plurality of elastic portions 2 has a uniform thickness (see embodiment of Fig. 1).
Regarding claim 8, Casey discloses that the medical device is configured such that when stretched, each of the plurality of elastic portions is configured to stretch elastically along an arc that curves starting from a first surface of a wall of the elongate member and terminating at a second surface of the wall (i.e., as the plurality of elastic portions are expanded, they implicitly stretch radially outwardly and stretch to form an arc-like shape corresponding to the arc between a first and second surface of a wall of the elongate member).
Regarding claim 9, Casey discloses a medical device comprising:
an elongate member (a tip of catheter 1; see Fig. 1) forming a lumen (not labeled, but clearly shown in Figs. 1-2), the elongate member 1 comprising:
a plurality of elastic portions 2 forming a surface of the lumen, wherein deformation of the plurality of elastic portions 2 changes a shape of the surface of the lumen and an outer surface of the elongate member (see para [0084] disclosing that the portions 2 are radially expandable and resilient, such that when portions 2 expand they deform to change the shape of the surface of both the lumen and catheter tip outer surface where the elastic portions 2 are located); and
a plurality of sheath portions 3 that are stiffer than the plurality of elastic portions (see para [0104] disclosing the portions 3 as “reinforcement columns” which provide buckle resistance to the catheter; see also para [0165] disclosing that the sheath portions 3 are selected from a material with a higher modulus of elasticity, i.e., less resistant to elastic deformation, relative to the elastic portions 2), the plurality of elastic portions and the plurality of sheath portions being disposed in alternating fashion circumferentially around the elongate member (see Fig. 1 showing two elastic portions 2 alternated circumferentially with two sheath portions 3; see also Figs. 12 and 18, showing four elastic portions 23 alternated circumferentially with four sheath portions 3).
It is noted that Casey does not appear to disclose that the medical device comprises a device receiving hub portion with a port and a valve.
Wahr discloses a medical device with a catheter attached to a hub portion (see Fig. 5C illustrating the hub portion having ports connected to various components such as a flush syringe 489, pressure monitor 492, guidewire port, balloon inflation device 399, the hub portion having a valve 384) with a port (for connection to the various components discussed above).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Casey, so as to provide a hub portion with a port as part of the medical device, in order to provide well-known structure for attaching useful devices for the removal of emboli, as taught in Wahr, with a reasonable expectation of success. 
Regarding claim 10, Casey teaches that the plurality of elastic portions 2 are elastic strips extending from a distal end to towards a proximal end of the elongate member 3 (see Fig. 1 showing the elastic portions 2 extending the length of the catheter tip 1, and though the Applicant does not clearly define the meaning of a “strip”, a skilled artisan would understand a strip to be broadly and reasonably defined as a and the elastic portions are “strips” as a long, narrow piece of material; Fig. 1 shows the elastic portions 2 being long and narrow).
Regarding claim 11, Casey teaches that the plurality of elastic portions 2 are configured to reduce in thickness upon expansion of the elongate member (see para [0015] disclosing that the elastic portions 2 are radially expandable to facilitate retrieving a filter into the catheter tip 1; see para [0092] disclosing that the elastic portions 2 can be made from ePTFE, which is disclosed in Applicant’s specification to be configured to reduce its thickness upon expansion [see Applicant’s specification at para 00301]).
Regarding claims 12-14, Casey discloses (see annotated Fig. 19, above):
a sheath portion of the plurality of sheath portions comprises a radially extending surface, a circumferentially extending surface, and an inner circumferentially extending surface forming at least a portion of a lumen of the elongate member;
an elastic portion of the plurality of elastic portions overlaps the radially extending surface and the circumferentially extending surface; and 
an elastic portion of the plurality of elastic portions forms an outer surface of the elongate member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                            
10/28/2022